Citation Nr: 0115198	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  His awards and decorations included the combat 
infantryman badge (CIB).  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in September 1998.

In August 2000 the veteran provided oral testimony before the 
undersigned Member of the Board at the RO, a transcript of 
which has been associated with the claims file.

In October 2000 the Board remanded this case to the RO for 
further development and adjudicative actions.

The Board notes that while this case was in remand status the 
RO in February 2001 declined to reopen a previously denied 
claim of entitlement to service connection for hearing loss.  
The veteran filed a timely notice of disagreement and was 
furnished a statement of the case.  However, he did not file 
a substantive appeal.  This claim is not considered part of 
the current appellate review.

In March 2001 the RO affirmed the denial of entitlement to 
service connection for pes planus.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Third degree pes planus was objectively demonstrated on 
the veteran's enlistment physical examination for active 
service.  

2.  There was no increase in underlying preservice pes planus 
in active service beyond the natural progress of the foot 
disability.  


CONCLUSION OF LAW

Preexisting pes planus was not aggravated by active service.  
38 U.S.C.A. §§, 1110, 1153, 1154(b) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. §  5107);  38 C.F.R. §§ 3. 303, 3.306 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A March 1943 enlistment physical examination report shows the 
presence of pes planus, third degree, not considered 
disqualifying.  The service medical records show that in 
March 1943 the veteran was seen for calluses of the feet that 
were trimmed.  He was returned to duty.  An August 1943 
treatment record shows third degree pes planus.  The calluses 
were trimmed.  He was furnished arch supports.  A December 
1945 physical examination report for separation from active 
service shows that an evaluation of the feet demonstrated the 
presence of a preservice third degree pes planus.  The 
examiner noted that no present disability was associated with 
the pes planus on separation examination.  

The postservice medical evidence consisting of VA outpatient 
treatment records dating between approximately late 1995 
through mid 2000 are silent for pes planus.  They primarily 
show the presence of intercurrent multiple joint rheumatoid 
arthritis and diabetic neuropathy processes with involvement 
of the feet for which service connection has not been 
claimed.  

In February 2001 a Travel Board hearing was held at the RO 
before the undersigned Board Member.  The hearing transcript 
(T) is on file.  In testimony, the veteran stated that during 
active duty he served in the infantry and was awarded the 
CIB.  T-2, 3.  It was pointed out that preexisting pes 
planus, third degree was noted on his enlistment examination.  
T-3.  He was on his feet a great deal.  T-3. He carried 
equipment weighing between 70 to 80 pounds while traversing 
difficult terrain.  T-4.  He noted that the physical activity 
was hard on his feet.  T-5.  Following discharge from the 
military in December 1945, he had foot surgery in 1984, 
consisting of a bunionectomy.  T5, 6.  Such medical records 
were only kept for 10 years.  T-6.  

The veteran noted that in the military he wore regular issue 
boots.  T-8.  He was furnished arch supports in August 1943 
for foot trouble.  He estimated going to sick call for foot 
problems approximately five or six times.  T-8.  He reported 
having foot problems at discharge from the military 
consisting of a burning sensation around the ball of his 
foot.  T-8.  It was argued by the veteran's representative 
that his preservice third degree pes planus was aggravated by 
the physical demands of combat service.  T-9.  


Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
codified at 38 U.S.C.A. § 5103(a).  This law eliminates the 
well-grounded requirement and amplifies the duty to notify 
and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  



As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA of 2000, signed into law November 
9, 2000, to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  VCAA of 
2000 signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA of 2000, signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

VCAA of 2000, signed into law November 9, 2000, to be 
codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(d).  

VCAA of 2000, signed into law November 9, 2000, alters former 
38 U.S.C.A. § 5107, and now provides as follows:



(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

VCAA of 2000, signed into law November 9, 2000, to be 
codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1131, 1153 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2000).

The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2000).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue on appeal.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  

They include the veteran's service medical records and 
postservice VA medical records and hearing transcript 
pertinent to the issue on appeal.  The veteran noted at the 
August 2000 travel board hearing that the 1984 treatment 
records were no longer available as they were only kept for 
10 years.  


The current evidence of record provides a complete basis for 
addressing the merits of the veteran's claim of entitlement 
to service connection for pes planus at this time.  Neither 
the veteran nor his representative have identified any 
pertinent outstanding records which the RO has not attempted 
to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

The Board notes that the mainstay of the veteran's argument 
is that he aggravated a preexisting pes planus condition as a 
result of the physical strain of combat duty in active 
service. 

The Board recognizes that the veteran without question 
rendered difficult and honorable combat service as 
demonstrated by his receipt of the CIB.  Moreover, the Board 
notes that the veteran underwent treatment for preexisting 
pes planus symptomatology in service consistent with the 
circumstances, conditions, or hardships of combat air 
service.  Therefore, as contended at the hearing, the 
provisions of 38 U.S.C.A. § 1154(b) concerning veterans 
engaged in combat with the enemy apply.

The United States Court for the Federal Circuit (Federal 
Circuit) examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Federal Circuit found that 
38 U.S.C.A. § 1154(b) did not create a statutory presumption 
that a combat veteran's alleged disease or injury was 
service-connected, but it lightened the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury.  The statute sets forth a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury." Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  

If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The Federal Circuit then stated that this presumption is 
rebuttable.  VA may rebut the presumption by presenting 
"clear and convincing evidence to the contrary."  The Federal 
Circuit found that satisfactory evidence means credible 
evidence and if a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in combat, there is 
satisfactory evidence to satisfy the first requirement of 38 
U.S.C.A. § 1154(b).  In addition, the Federal Circuit found 
that the second inquiry did not require the weighing of the 
veteran's evidence with contrary evidence.  It is only at the 
third step (if the VA seeks to rebut the presumption of 
service connection) that evidence contrary to the veteran's 
claim of service connection comes into play.

The first analysis is based on the concession that the 
veteran had a preexisting third degree pes planus.  
Importantly the Board points out that third degree pes 
planus, not considered disqualifying, was objectively 
demonstrated on the veteran's enlistment examination in March 
1943.  Significantly, both the veteran and his representative 
referred to preexisting pes planus at the Travel Board 
hearing in August 2000.  Such persuasive and strong evidence, 
is sufficient to meet the standards of clear and unmistakable 
evidence of the existence of a preservice pes planus process.  
38 C.F.R. § 3.304.

The Court has held that in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  See also 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Despite the fact that the veteran experienced pes planus 
symptoms in service in 1943, the evidence on file does not 
establish that these few isolated symptoms represented a 
worsening of the veteran's preexisting pes planus beyond 
natural progress rather than merely reflective of temporary 
flare-ups of symptoms.  Importantly, the Board may not 
overlook the fact that subsequent service medical records and 
a physical examination report in December 1945, for 
separation purposes, were silent for any objectively 
demonstrated symptomatic pes planus process.  

On the separation physical examination the preservice pes 
planus was described as stable at third degree in nature and 
productive of no discernable disability.  In other words, the 
third degree pes planus process noted at separation from 
service was identical to the third degree pes planus noted on 
the veteran's entrance physical examination. 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Moreover, the lack of any pertinent postservice clinical 
evidence of symptomatic pes planus at a time proximate to 
separation from active service further strengthens the 
finding that there was no underlying advancement in the 
preservice foot disability beyond natural progress as opposed 
to merely temporary exacerbation of symptoms in service.  



Importantly, the first reference of postservice treatment for 
pes planus symptoms dates in 1984, many years following 
separation from service.  Such medical records are not 
available for review.  However, even assuming such records 
were available and referred to treatment for pes planus 
symptoms without conceding such fact, the Board points out 
that they would still have no relevance in showing a 
pathological advancement of the veteran's preexisting pes 
planus during his remote period of service without resort to 
speculation.  

The available postservice medical records submitted in 
support of the veteran's claim consist of VA treatment 
records dating from the mid 1990's.  They refer to 
intercurrent multiple joint rheumatoid arthritis and diabetic 
neuropathy with associated foot symptoms for which service 
connection has not been claimed.  Otherwise, such medical 
records are silent for an identifiable pes planus disability.  

Overall, the medical evidence of record contains no competent 
medical opinion that the preservice pes planus underwent a 
pathological advancement in active service beyond natural 
progress of the disability.

The veteran maintains that his pes planus was aggravated in 
active service; however, the Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection such as visible symptoms, a lay 
party such as the veteran is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's preservice pes planus was aggravated in service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, there is no competent evidence showing any permanent 
increase in severity of the appellant's preexisting pes 
planus during service.  As such, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See also Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if there is an 
increase in severity during service).  Simply put, there is 
no evidence of record to show that the veteran's preexisting 
pes planus was aggravated in service.

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has determined that 
there is no basis to conclude that there was aggravation of a 
preservice disability in the present case.  The Board's 
finding that the preservice pes planus did not undergo an 
increase in severity during service and the conclusion that 
there was no aggravation during service is supported by the 
entrance and separation examinations showing third degree pes 
planus productive of no significant disability.  Further 
support is shown by the fact that the veteran first alleged 
postservice treatment for pes planus symptoms in 1984, many 
years following separation from active service.

In accordance with 38 U.S.C.A. § 1154(b), the Board accepts 
that the veteran's testimony of the occurrence of foot 
symptoms in service.  However, he is still not competent to 
provide aggravation of the preservice foot disability beyond 
natural progress in service; this requires competent medical 
opinion.  A longitudinal review of the record demonstrates 
that any pes planus symptoms during service were not more 
than transient events.  The asymptomatic nature of the 
preservice third degree pes planus process objectively 
demonstrated as not disabling at separation from service and 
the lack of any relevant foot symptoms for many years post 
service further militates against any suggestion of a 
permanent increase in underlying preservice pes planus during 
service beyond natural progress.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for pes planus.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for pes planus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

